Title: To John Adams from Samuel Bayard, 15 January 1800
From: Bayard, Samuel
To: Adams, John



Sir.
New Brunswick 15 Jany. 1800.

I do myself the honor of enclosing forwarding for your perusal, the inclosed tribute of grateful sorrow, to the memory of your illustrious Predecessor. To one who honors his character & laments his decease, so sincerely as yourself; this humble testimony of affection for exalted merit; & of sorrow for departed worth, cannot be unacceptable—
I have the honor to be / with the highest respect & esteem / Sir / Your most obedient / humble servant—

Sam Bayard